DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Applicant either did not respond or did not sufficiently respond to each of the objections and rejections of the prior Office Action and has added new matter to the claims.
Applicant did not respond to the objection to the Abstract, no amended nor new abstract has been presented. 
The amended drawing and specification does not illustrate and identify (by corresponding reference numerals) each and every structural element of claims of 1-8 and 13-14 and new additional claims 15-25. It is hereby requested that applicant specify what reference numeral and/or labeling in the drawings corresponds to each positively claimed structural element in all of the claims. 
	Applicant has not provided for the specific text of the specification corresponding to/describing each of the amendments. Instead, generally asserts that support for the amendments can be found in the specification as originally filed, in paragraphs [0084], [0124], [0142], [0149-0150]. The examiner disagrees. Therefore, it is requested that applicant specify and provide the specific text of the specification that supports each individual amendment and each element of each claim.   
.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract here does not appear to be concise and directed to the apparatus/system, its organization and operation as provided for in the claims.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner fails to locate a description of the claimed invention and what structures disclosed in the length 96-page specification are intended to correspond to the positively claimed structural elements of claims 1-8 and 13-25 and where each of the specific instructions of the controller are disclosed. Furthermore, the examiner fails to locate any illustration of the invention as claimed including the elements as recited in the claims. If applicant disagrees, it is hereby requested that applicant provide for the specific text that describes the claimed invention including specific text that describes each of the specific claimed structural elements and instructions of each claim (1-8 and 13-25) as claimed and provide for where such invention and each structural element is illustrated in the drawings. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire system including the respective positively claimed structures recited in claims 1-8 and 13-25; the platform 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	The claim is directed to an apparatus, structure defined by the positively claimed elements listed on indented lined after the transitional phrase “comprising” not a process of use. 
	Apparatus. Therefore, the prior mentioned items are considered as materials/articles intended to/can be worked upon. 
	It is noted that the term “or” provides for alternatives. Therefore, if applicant does chose to positively claim structures recited in such clauses. Applicant should choose one because the alternatives recited in the claims are distinct species.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner fails to locate any description of a platform the first and second subsets of plurality of chambers (as provided throughout the claims) including each container of the first subset of containers comprising an isolated nucleic acid sequence; an actuator coupled to said automated translation state, wherein said automated translation stage and said actuator are configured to translate said fluid handling system over said platform; a controller programmed to implement each of the specific instructions (are not found in the original specification) provided for throughout the claims; a heating chamber comprising a heating element and a thermometer, a mechanical mixer comprising a motor mechanically coupled to said plurality of containers…, and a gas cylinder comprising gas…in fluidic communication with the fluid handling system….

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is the structural nexus, difference between the fluid handling system and the robotic arm comprising a pipette including a pump because the fluid handling system is not defined by any specific structural elements, but is defined by a configured to clause that recites the same function as the pump of the pipette. 
As to claims 2-8 and 13-25, it is unclear which system is being referenced by the phrase “The system of claim...” because claim 1 mentions more than one “system” (“A system” and “a fluidic handling system”). It is suggested that the “A system” be amended to name to distinguish it from any other system in the claims and the respective names be employed throughout the claims. 
It is noted that claim 7 is directed to a negative limitation. The claim states where the sequencing is not located, but does not provide for where it is located. Any negative limitation or exclusionary proviso must have basis in the original disclosure. MPEP 2173.05(i) Negative Limitations. Therefore, it requested that that applicant specify where, provide for the specific text that is describes such negative limitation.
As to claim 18, it is unclear which system is being referenced by the phrase “said system”. 
As to claim 20, it is unclear what is structurally meant by the phrase “in fluidic communication”. The phrase does not require the gas cylinder and the fluidic handling system 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davey; Jay S. et al.; VanSickler; Michael T. et al.; LAPHAM; Kyle Allen et al.; BUSE; David A. et al.; Tajima; Hideji; Tajima; Hideji; THOMAS; BRADLEY SCOTT et al.; EDENS; CARL THEODORE et al.; Wilson; Brian D. et al.; Self; Brian Austin et al.; Williams; Jeff et al.; Fritchie; Patrick P. et al.; Oldham, Mark F. et al.; Barrett; Brian et al.; Ammann; Kelly G. et al.; Ammann; Kelly G. et al.; and Cathcart; G. Richard et al. discloses systems and/or methods directed to nucleic acids.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798